Citation Nr: 0705018	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that this case was previously remanded 
for further development.  As such development has been 
satisfactorily completed, the appeal is again ready for 
appellate review.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service, nor is any current bilateral hearing loss otherwise 
related to service.

2. Tinnitus was not manifested during the veteran's active 
duty or for many years thereafter, nor is any current 
tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or have been aggravated by such service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A January 2004 letter informed him 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  This letter also advised 
the veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the January 2004 letter essentially 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  The Board notes that this letter 
was sent to the veteran prior to the June 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An October 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
private treatment records from Mid-America Hearing Center and 
Beltone.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  He was afforded a VA examination in May 
2004 in conjunction with his claims.

The VA attempted to retrieve earlier records related to the 
veteran's hearing loss from a previous employer per the 
veteran's request, but was unable to do so.  Following the 
Board's remand, the veteran was again asked to provide 
additional information that might aid in obtaining these 
records.  A September 2006 letter from the veteran indicates 
that he has made numerous attempts to locate these missing 
records, and has been unable to do so.  He asks that the 
Board continue with his appeal on the evidence of record.  In 
light of the veteran's letter, the Board is satisfied that 
appropriate attempts have been made to obtain these missing 
private records and that further attempts would be futile.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

A. Bilateral Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2006), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The veteran contends that his bilateral hearing loss is due 
to in-service exposure to acoustic trauma from working as an 
aircraft mechanic on jet engines without hearing protection.  
However, his service medical records are absent any 
complaints, treatment, or diagnosis for ear problems, 
including hearing loss and tinnitus.  The veteran's July 1962 
enlistment examination and June 1956 separation examination 
both indicate normal clinical evaluations of the ear.  Both 
examination reports also note that the veteran scored 15 out 
of 15 on the whisper voice test for both the right and left 
ear.  

In addition to a lack of in-service evidence of complaints, 
diagnosis, or treatment for hearing loss, the Board observes 
that there is no competent medical evidence that the veteran 
experienced any hearing loss within one year of his 
discharge.  Presumptive service connection is therefore not 
warranted.  See 38 C.F.R. § 3.307, 3.309.

The veteran has submitted two private hearing tests, a June 
1998 examination and a February 2002 examination, in support 
of his claim for bilateral hearing loss.  Both test reports 
indicate that the veteran has experienced some hearing loss.  
However, neither test report provides information that would 
indicate whether the veteran's current hearing loss meets any 
of the three applicable definitions of impaired hearing loss 
under 38 C.F.R. § 3.385.  Moreover, while the February 2002 
test notes the veteran's military service as an Air Force 
mechanic, as well as his post-service work with jet engines, 
neither test report attributes the veteran's hearing loss to 
a specific cause, including military service exposure to jet 
engines.

In addition to these private hearing tests, the veteran 
underwent a VA examination in connection with this claim.  
The results of the May 2004 VA examination demonstrate that 
the veteran's hearing loss currently meets the regulatory 
thresholds to be considered disabling.  The examination 
indicated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
35
70
80
70
LEFT
10
35
85
75
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 74 percent in the left ear.  The 
examiner indicated that the veteran suffered from high 
frequency sensorineural hearing loss in both ears.

The examination report provides the examiner's conclusion 
that the veteran's hearing loss is 'less likely as not' 
related to his military service.  The examiner concluded that 
the veteran's hearing loss is likely due to post-service 
occupational noise exposure.  This conclusion was drawn after 
a thorough interview, examination, and review of the claims 
file, and the report offers a reasonable rationale for the 
offered medical opinion.  The examiner found that the veteran 
suffered significant post-service exposure to hazardous noise 
for 11 years following his discharge from service.  
Specifically, the examiner noted that his work with engine 
test cells was particularly damaging.  The examiner also 
recorded post-service noise exposure from hunting, all-
terrain vehicles, and lawn and garden tools.  Although the 
veteran reported that an employer alerted him of hearing loss 
shortly following service, he did not seek physician 
attention until the 1990s, approximately thirty-four years 
following his discharge from service.  Given the 
comprehensive review of this examiner, a former Air Force 
audiologist, this report will be afforded considerable 
probative weight as an expert medical opinion specifically 
addressing the issue of nexus between the veteran's hearing 
loss and his military service.

The Board has reviewed and acknowledges the veteran's own 
testimony that his current hearing loss was caused by 
acoustic trauma during service.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  The Board also acknowledges the 
veteran's testimony that an employer tested him shortly after 
his discharge from service, and that this test revealed 
hearing loss.  As discussed above, VA made a reasonable 
effort to obtain the results of this hearing test; however, 
it was unable to do so.  Therefore, without medical evidence 
of a diagnosis, the earliest date of hearing loss on record 
is June 1998.  

This forty-two year lapse in time between the veteran's 
active service and the first diagnosis of hearing loss also 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

While the lack of evidence of hearing loss during service is 
not fatal to the veteran's claim, service connection is only 
warranted when the evidence reflects a medically sound basis 
to attribute the post-service hearing loss to injury in 
service.  See Hensley, supra.  Thus, service connection 
cannot be granted when the record, as in this case, contains 
no competent medical evidence that attributes the veteran's 
hearing loss to his service.  While an accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

With consideration of the probative VA examiner's report, the 
service medical records, the veteran's significant post-
service noise exposure, the length of time following service 
prior to a recorded diagnosis of hearing loss, and the 
absence of any medical opinion suggesting a causal link to 
the veteran's service, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for bilateral hearing loss.  Consequently, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B. Tinnitus

In addition to his claim for service connection for hearing 
loss, the veteran contends he has tinnitus due to in-service 
exposure to acoustic trauma from working as an aircraft 
mechanic on jet engines without hearing protection.

The Board must rely upon the conclusions of trained medical 
personnel when considering evidence of diagnosis and 
etiology. See Espiritu, supra; Allday v. Brown, 7 Vet. App. 
517 (1995).  Therefore, while the Board acknowledges the 
veteran's own statements that his tinnitus is linked to his 
active service, there is no competent medical evidence to 
support this.  The service medical records indicate no 
complaints of tinnitus prior to service, during service, or 
upon discharge.  The earliest diagnosis of tinnitus in the 
record is the February 2002 private hearing test by a private 
examiner board certified in hearing instrument services.  
While the private examiner's report indicates tinnitus in 
both ears, there is no explanation of etiology.  

The veteran also submitted to a VA examination in May 2004.  
Following a thorough interview, examination, and review of 
the claims file, the examiner concluded that the veteran's 
tinnitus is 'less likely as not' the result of his military 
service.  The veteran reported that he could not remember 
when he first noticed the head noise.  This statement, the 
lack of diagnosis or treatment for forty-eight years 
following service, and the veteran's post-service 
occupational exposure to engine noise were all noted in the 
examiner's report.  Again, the examiner notes that exposure 
to engine test cells are a 'notorious' noise hazard.  Given 
the careful consideration of all the relevant evidence, the 
Board will afford this report considerable probative weight 
as an expert medical opinion specifically addressing the 
issue of nexus between the veteran's tinnitus and his 
military service.

Additionally, the Board finds that the forty-eight year lapse 
in time between the veteran's active service and the first 
diagnosis of tinnitus also weighs against the veteran's 
claim.  See Maxson v. West, supra.

Therefore, with consideration of the probative VA examiner's 
report, the veteran's service medical records, the veteran's 
post-service occupational noise exposure, the length of time 
following service prior to a recorded diagnosis of tinnitus, 
and the absence of any medical opinion suggesting a causal 
link to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus.  Consequently, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


